DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
	With respect to claims 1-15, the prior art does not teach or suggest a first light source configured to generate first light source light having an emission band with a peak wavelength selected from the range of 380-420 nm; a second light source configured to generate second light source light, spectrally different from the first light source light, having an emission band with a peak wavelength selected from the range of 425-440 nm; a third light source configured to generate third light source light, spectrally different from the first light source light and from the second light source light, having an emission band with a peak wavelength selected from the range of 445-465 nm; a luminescent material configured to convert part of one or more of the first light source light, the second light source light and the third light source light into luminescent material light having an emission with one or more emission wavelengths selected from the range of 530-700 nm; and a control system configured to control the lighting system light in one or more controlling modes wherein white lighting system light is provided, wherein the white lighting system light comprises the first light source light, the luminescent material light, and one or more of the second light source light and the third light source light, wherein the control system is further adapted to produce a ratio A' of 
  
    PNG
    media_image1.png
    18
    255
    media_image1.png
    Greyscale
 
3wherein E(λ) is the integral spectral power distribution and λ the wavelength, wherein 0.6 < A' < 3, and wherein the control system is configured to maintain one or more of the color point, the color temperature, and the color rendering index of the lighting system light, within predetermined ranges of +/- 10 % of predetermined values, respectively, while allowing A' to vary as function of one or more of time, a sensor signal, and user input, by controlling the relative contributions of the first light source, the second light source, and the third light source; along with the other limiting elements of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (2019/0341531)
Tiwari et al. (2019/0139943)
Tomizawa et al. (2015/0263240)
Krames et al. (2015/0062892)
Tao et al. (2014/0055982)
Li et al. (2009/0224652)
Maeda et al. (2004/0104391)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/15/2021